Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ural (US-20150017286-A1) in view of Horst (EP-1051917-A2).
Regarding claims 1 – 5, Ural teaches a cereal piece comprising a cereal base and flax seed, with the flax seed comprising 20 – 45 wt% of the cereal piece [0017].  The cereal base can comprise corn and rice and be 40 – 80 wt% of the cereal piece [0018], [0020].  The cereal piece may include additional components such as colors, flavors, emulsifiers, fat, vitamins, and minerals [0023].  
Ural does not teach the claimed ranges of fruit flakes and target ingredient, the use of fruits as the fruit flakes, the dissolving of the composition when in contact with water, or the agglomeration of the mixture.  Vegetables such as rice, potato, and corn are being considered as fruits, per the Instant Specification.  
With respect to the ingredient concentration ranges, if the total weight of the cereal piece is the cereal base + flax seed + added components, then the concentrations are from 40:20:40 to 80:20:0.  As these three components are the fruit flake/target ingredient mixture of the claims, the ranges of fruit flake is 40 – 80 wt% and the target ingredient is 0 – 40 wt%.  The claimed ranges are obvious over the prior art.
Regarding the use of fruits in the composition, Horst teaches that fruits are used in creating a hydratable dry products [Abstract].  Ural teaches that fruits include apples, blueberries, and strawberries [0023].  It would have been obvious for a person having ordinary skill in the art to use the fruit of Ural as a substitute for corn/rice as it is known to be used with the predictable result of creating a dried composition.
Regarding the agglomeration of the composition, Ural does not teach agglomerating the ingredients, instead teaching combining of the ingredients in a batch cooker followed by steaming and drying [0032].  Horst teaches the same steps in an agglomerator.  As agglomeration is known to be used in combining fruit flakes with other ingredients, it would have been obvious for a person having ordinary skill in the art to have substituted an agglomerator for the method of Ural with the predictable result of a fruit flake with a target mixture.  In addition, Ural flattens the product of the drying step of the rice/corn composition to create a flake, which would be similar to the fruit flake/target ingredient of the claims.  
Furthermore, Horst teaches agglomeration creating products with good dispersibility in cold liquids [0017].  It would have been obvious for a person having ordinary skill in the art to use the agglomerator of Horst as it would increase the dispersibility of the product.
Ural does not teach the wetting temperature or agglomeration steps.  Horst teaches agglomerating by combining the ingredients in an agglomerator, heat-moisture treating the mixture at 65 - 95°C for 20 minutes to 12 hours, and drying the product to a moisture content of 3 – 8 wt% [0026], [0028].  
While Horst does not teach the heating range of the claims for applying moisture, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is also understood that temperature and time are inversely proportional in many reactions and a lowering of the temperature would result in an increased time period.
The order of the steps of Ural and Horst may not be the same as those claimed.  However, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Without a showing that the claimed order of steps is necessary to obtain the desired outcome, the claimed steps are considered obvious over the prior art.
While Ural and Horst do not teach the product dissolving in water, releasing the target ingredient from the fruit carrier, “The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).”  Therefore, it would have been obvious to a person having ordinary skill in the art that the dissolution of the composition of Ural and Horst in water would be similar to that of the claimed composition.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horst.
Regarding claims 1 – 5, Horst teaches the creation of a dried product using fruit or vegetable concentrations that are turned into fruit or vegetable flakes.  The flakes are then agglomerated with more fruit or vegetable concentrates via steaming and heat treatment [Abstract].  The agglomeration occurs in an agglomerator where the mixture is heat-moisture treated to create an agglomerate and then dried [0026], [0028].
Horst does not teach the use of the claimed fruits or vegetables, of a target ingredient, the concentration of the fruit flake and target ingredient, and the dissolving of the composition when placed in water.  Vegetables such as rice, potato, and corn are being considered as fruits, per the Instant Specification.
While Horst does not explicitly name the claimed fruits, it is known that strawberries, blueberries, blackberries, peaches, plums, and apples are common fruits and would be included in the fruit flakes of Horst.  Additionally, while Horst does not explicitly name the claimed vegetables of the claims, corn, potatoes, and rice are common vegetables and would be included in the vegetable flakes of Horst.  It would have been obvious for a person having ordinary skill in the art to use the claimed fruits and vegetables in the dried composition of Horst.
Horst does not teach a target ingredient specifically.  However, Horst does teach the use of fruit and vegetable concentrates.  Fruit and vegetable concentrates are known to be used to add colors and flavors to compositions.  It would have been obvious for a person having ordinary skill in the art to have used fruit and vegetable concentrates as a target ingredient to add color and flavor to a dried composition.  The concentration of the target ingredient would then be dependent on personal taste and is therefore obvious.  The remainder of the composition would be the fruit flake.
Horst does not teach the claimed heating range.  Rather, Horst teaches agglomerating by combining the ingredients in an agglomerator, heat-moisture treating the mixture at 65 - 95°C for 20 minutes to 12 hours, and drying the product to a moisture content of 3 – 8 wt% [0026], [0028].  
While Horst does not teach the heating range of the claims for applying moisture, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is also understood that temperature and time are inversely proportional in many reactions and a lowering of the temperature would result in an increased time period.
The order of the steps of Ural and Horst may not be the same as those claimed.  However, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Without a showing that the claimed order of steps is necessary to obtain the desired outcome, the claimed steps are considered obvious over the prior art.
While Horst does not teach the product dissolving in water, releasing the target ingredient from the fruit carrier, “The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).”  Therefore, it would have been obvious to a person having ordinary skill in the art that the dissolution of the composition of Ural and Horst in water would be similar to that of the claimed composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799